         Case 1:16-cv-10386-LTS Document 433 Filed 12/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                 Plaintiffs,           Civil Action No. 1:16-CV-10386 (LTS)
        v.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL,
                          Defendants.




                           RENEWED MOTION TO WITHDRAW

       Pursuant to Local Rule 83.5.2(c)(2), attorney Joshua A. McGuire hereby moves for leave

of Court to withdraw his appearance on behalf of the plaintiffs.

       As grounds therefor, attorney McGuire states that this request for withdrawal was

preceded by the appearance of attorney Michael Packard as local counsel, as well as additional

attorneys from the firm of Quinn Emanuel. In light of the arrival of successor counsel, the

plaintiffs have asked attorney McGuire to withdraw at this time.

       Pursuant to Local Rule 7.1(a)(2), McGuire has conferred with counsel for the defense,

who have indicated that they do not oppose the motion.

       WHEREFORE, attorney Joshua A. McGuire respectfully requests that this Court provide

leave for him to withdraw as counsel for the plaintiffs.
         Case 1:16-cv-10386-LTS Document 433 Filed 12/04/20 Page 2 of 2




Dated: December 4, 2020                               Respectfully submitted,



                                                      /s/ Joshua A. McGuire
                                                      Joshua A. McGuire (BBO #651877)
                                                      The Law Office of Josh McGuire
                                                      189 Wells Avenue, Suite 200
                                                      Newton, MA 02459
                                                      Tel: (617) 461-6400
                                                      Email: josh@joshmcguirelaw.com




                         Certificate of Compliance with Local Rule 7.1

      Pursuant to Local Rule 7.1(a)(2), McGuire has conferred with counsel for the defense,
who have indicated that they do not oppose the motion.



                                                      /s/ Joshua A. McGuire
                                                      Joshua A. McGuire



                                       Certificate of Service

         I hereby certify that this document was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing, and
by first class U.S. mail, postage pre-paid to any non-registered participants.


                                                      /s/ Joshua A. McGuire
                                                      Joshua A. McGuire
